DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 04/29/2021.
Claims 1-5 have been amended and are hereby entered.
Claims 1-5 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04/29/2021, with respect to the 35 U.S.C. 112(f) interpretation of “a use history management section”, “a demand calculation section”, “a vehicle allocation management section”, and “a revenue model optimizing section” have been fully considered and are persuasive. Examiner agrees that “a control unit” provides sufficient structure to not invoke 35 U.S.C. 112(f). The 35 U.S.C. 112(f) interpretation of the listed limitations has been withdrawn. 
Applicant’s arguments, see page 7, filed 04/29/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 1-3 have been fully considered but are generally not persuasive. As discussed above, Examiner agrees with Applicant that “a control unit” provides sufficient structure to not invoke 35 U.S.C. 112(f). However, although the claim no longer invokes 35 U.S.C. 112(f), the specification still does not contain a sufficient algorithm for managing the use and return of the shared vehicles, as discussed in the Claim Interpretation and 35 U.S.C. 112 sections of the 02/03/2021 Office Action and will be discussed below. The lack of a sufficient algorithm still causes the claims to not satisfy the written description requirement. Therefore, the 35 U.S.C. 112(a) rejection of claims 1-3 has been maintained.
Applicant’s arguments, see page 7, filed 04/29/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-3 have been fully considered and are persuasive. As discussed above, Examiner agrees that “a control unit” provides sufficient structure to not invoke 35 U.S.C. 112(f). Therefore, claims 1-3 are no longer indefinite by the lack of structure for “a vehicle allocation management section”. The 35 U.S.C. 112(b) rejection of claims 1-3 has been withdrawn. 
Applicant’s arguments, see page 7-8, filed 04/29/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-5 have been fully considered but are generally not persuasive. 
Applicant argues on page 8 that amended claims 1, 4 and 5 integrate the abstract idea into a practical application by calculating a demand predict model that can be used to maximize revenue from the shared vehicles. Examiner respectfully disagrees. As will be discussed in more detail below, the addition of calculating a demand function, multiplying the function by weighting coefficients indicating relationships between demand and rental duration/rental frequency, and calculating a demand model to claims 1, 4 and 5 to maximize revenue narrows the abstract idea of managing commercial interactions under Certain Methods of Organizing Human Activity. Assuming, arguendo, that the added claim language is not properly classified as being directed towards managing commercial interactions under Certain Methods of Organizing Human Activity, the added limitations could also be classified as being directed towards mathematical relationships, formulas/equations, and/or calculations, e.g. see MPEP 2106.04(a)(2)(I). The amended claims added a control unit and removed the “a use history management section”, “a demand calculation section”, “a vehicle allocation management section”, and “a revenue model optimizing section” in claims 1 and 4. As will also be discussed in more detail below, the amended additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the narrower judicial exception using generic computer components. Therefore, the claims do not integrate the 
Applicant’s arguments, see pages 8-9, filed 04/29/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-5 have been fully considered and are persuasive. Examiner agrees that the references cited in the 35 U.S.C. 103 rejections of the 02/03/2021 Office Action. The 35 U.S.C. 103 rejection of claims 1-5 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “manage, per region including the at least one parking lot, use and return of the shared vehicles parked in the at least one parking lot”. The claim language is repeated in [0006] of Applicant’s specification, but the specification lacks sufficient written description as to how the server manages the use and return of the shared vehicles parked in the at least one parking lot. The closest the specification appears to come to describing how the invention performs the limitation is in [0023]. The specification states “The vehicle allocation management section 114 also receives a detection signal of a Global Positioning System (GPS) mounted on each of the shared vehicles 200 through the communicator 120 and thereby manages position information of each of the shared vehicles 200”. Receiving GPS signals allows the server to manage location information while the shared observe the use and return of the vehicles. Therefore, claim 1 fails to comply with the written description requirement.
Claims 2 and 3 are rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing a shared vehicle service. 
Claim 1 recites the concept of managing a shared vehicle service which is a certain method of organizing human activity including managing commercial interactions. Manage, per model of shared vehicles, as use history of at least one parking lot, a use start point, the use start point being a point where a user starts using a shared vehicle among the shared vehicles; calculate, based on the use history of the at least one parking lot, a demand for the shared vehicles per model of the shared vehicles in each of the at least one parking lot; calculate a function indicative of a corresponding relationship between a demand for the shared vehicles and a price of the shared vehicles; multiply the function by a first weighting coefficient and a second weighting coefficient to determine a corrected function, the first weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental duration of the shared vehicles, and the second weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental frequency of the shared vehicles; calculate a demand predict model that indicates a corresponding relationship between the demand for the 
Also regarding claim 1, the limitations of calculate a function indicative of a corresponding relationship between a demand for the shared vehicles and a price of the shared vehicles; multiply the function by a first weighting coefficient and a second weighting coefficient to determine a corrected function, the first weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental duration of the shared vehicles, and the second weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental frequency of the shared vehicles; calculate a demand predict model that indicates a corresponding relationship between the demand for the shared vehicles per model in each of the parking lots and the use price of the corresponding shared vehicles based on the corrected function also fall under the category of mathematical relationships, formulas/equations, and/or calculations, e.g. see MPEP 2106.04(a)(2)(I).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a shared vehicle management server and a control unit. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a shared vehicle management server and a control unit amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional elements of a storage unit and machine learning. The claim does not integrate the abstract idea into a practical application because the elements of a storage unit and machine learning are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Regarding the machine learning in particular, the level of breadth of the machine learning recited in the claim prevents the claim from being integrated into a practical application. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 2 without adding any new additional elements. Therefore, by the analysis of claim 2 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 4 recites the concept of managing a shared vehicle service which is a certain method of organizing human activity including managing commercial interactions. Manage, per model of shared vehicles, as use history of at least one parking lot, a use start point, the use start point being a point where a user starts using a shared vehicle among the shared vehicles; calculate, based on the use history of the at least one parking lot, a demand for the shared vehicles per model of the shared vehicles in each of the at least one parking lot; calculate a function indicative of a corresponding relationship between a demand for the shared vehicles and a price of the shared vehicles; multiply the function by a first weighting coefficient and a second weighting coefficient to determine a corrected function, the first weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental duration of the shared vehicles, and the second weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental frequency of the shared vehicles; calculate a demand predict model that indicates a corresponding relationship between the demand for the shared vehicles per model in each of the parking lots and the use price of the corresponding shared vehicles based on the corrected function; generate, by using the demand for the shared vehicles per model of the shared vehicles as input and by referring to a use price per model of the shared vehicles, the use price being stored in a storage unit, a revenue model of a use service of the shared vehicles, and optimize the revenue model while changing the use price per model of the shared vehicles all, as a whole fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
Also regarding claim 4, the limitations of calculate a function indicative of a corresponding relationship between a demand for the shared vehicles and a price of the shared vehicles; multiply the function by a first weighting coefficient and a second weighting coefficient to determine a corrected function, the first weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental duration of the shared vehicles, and the second weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental frequency of the shared vehicles; calculate a demand predict model that indicates a corresponding relationship between the demand for the shared vehicles per model in each of the parking lots and the use price of the corresponding shared vehicles based on the corrected function also fall under the category of mathematical relationships, formulas/equations, and/or calculations, e.g. see MPEP 2106.04(a)(2)(I).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a shared vehicle management server and a control unit. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a shared vehicle management server and a control unit amount to no more than mere instructions to apply the 
Claim 5 recites the concept of managing a shared vehicle service which is a certain method of organizing human activity including managing commercial interactions. A use history management process to manage, per model of shared vehicles, as use history of at least one parking lot, a use start point, the use start point being a point where a user starts using a shared vehicle among the shared vehicles; a demand calculation process to calculate, based on the use history of the at least one parking lot, a demand for the shared vehicles per model of the shared vehicles in each of the at least one parking lot; calculate a function indicative of a corresponding relationship between a demand for the shared vehicles and a price of the shared vehicles; multiply the function by a first weighting coefficient and a second weighting coefficient to determine a corrected function, the first weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental duration of the shared vehicles, and the second weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental frequency of the shared vehicles; calculate a demand predict model that indicates a corresponding relationship between the demand for the shared vehicles per model in each of the parking lots and the use price of the corresponding shared vehicles based on the corrected function; and a vehicle allocation management process to manage allocation of the shared vehicles to each of the at least one parking lot per model of the shared vehicles, based on the demand for the shared vehicles per model of the shared vehicles all, as a whole fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
Also regarding claim 5, the limitations of calculate a function indicative of a corresponding relationship between a demand for the shared vehicles and a price of the shared vehicles; multiply the function by a first weighting coefficient and a second weighting coefficient to determine a corrected function, the first weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental duration of the shared vehicles, and the second weighting coefficient indicating a relationship between the demand for the shared vehicles and a rental frequency of the shared vehicles; calculate a demand predict model that indicates a corresponding relationship between the demand for the shared vehicles per model in each of the parking lots and the use price of the corresponding shared vehicles based on the corrected function also fall under the category of mathematical relationships, formulas/equations, and/or calculations, e.g. see MPEP 2106.04(a)(2)(I).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer and a non-transitory storage medium storing a shared vehicle management program. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer and a non-transitory storage medium storing a shared vehicle management program amount to no more 
Novel/Non-Obvious
Regarding claim 1, the claim is distinguished over the current art of record. As discussed in the 02/03/21 Office Action the combination of Sakata et al. (U.S. Pre-Grant Publication No. 2018/0216947, hereafter known as Sakata) in view of Ogura et al. (U.S. Pre-Grant Publication No. 2004/0010338, hereafter known as Ogura), further in view of Farinha Gomes Felix (U.S. Pre-Grant Publication No. 2015/0142518, hereafter known as Felix) teaches a shared vehicle management server (Sakata Fig. 3) with a control unit configured to manage, as use history of at least one parking lot, a use start point (Ogura [0062] and [0076]); calculate, based on the use history of the at least one parking lot, a demand for the shared vehicles per model of the shared vehicles in each of the at least one parking lot (Sakata [0116] and [0071] and Felix [0069]); manage allocation of the shared vehicles to each of the at least one parking lot per model of the shared vehicles (Sakata [0077] and Felix [0069]); and manage, per region including the at least one parking lot, use and return of the shared vehicles parked in the at least one parking lot (Sakata [0074]-[0075], [0077]-[0078] and Felix [0069]). Sakata further teaches in [0108] that demand prediction information includes locations with high rental frequency. Carvalho et al. (U.S. Patent No. 10,860,952, hereafter known as Carvalho) teaches calculating a function indicative of a relationship between a demand and a price (Col. 5 line 66 – Col. 6 line 3 and Col. 10 lines 20-30 for utility function to represent demand), the function multiplied by a first and a second weighting coefficients (Col. 10 lines 20-30 beta values) and calculating a demand predict model based on the corrected function (Col. 8 lines 23-31). “Revenue Management 
Claim 1 is distinguished over other prior art as well. Onishi et al. (Japanese Publication JP 2014032531, hereafter known as Onishi) teaches the use of a mathematical optimization problem to determine an optimal allocation of shared vehicles amongst a set of parking lots. The mathematical optimization comprises a demand variable in Equation 6. However, the mathematical optimization problem does not explicitly teach calculating a function indicative of a relationship between demand and price of shared vehicles. Further, the optimization problem also does not comprise weighting coefficients indicating relationships between demand and rental duration and between demand and rental frequency. 
Because claims 2 and 3 are dependent on novel/non-obvious claim 1, they are both novel/non-obvious as well.
Regarding claim 4, the claim is distinguished over the current art of record. As discussed in the 02/03/21 Office Action the combination of Sakata in view of Ogura, further in view of Felix and Yoon (U.S. Pre-Grant Publication No. 2017/0364969, hereafter known as Yoon) teaches a shared vehicle management server (Sakata Fig. 3) with a control unit configured to manage, as use history of at least one parking lot, a use start point (Ogura [0062] and [0076]) calculate, based on the use history of the at least one parking lot, a demand for the shared vehicles per model of the shared vehicles in each of the at least one parking lot (Sakata [0116] and [0071] and Felix [0069]); generate, by using the demand for the shared vehicles per model of the 
For the same reasons as described above regarding claim 1, claim 4 also distinguishes over Onishi.
Regarding claim 5, the claim is distinguished over the current art of record. As discussed in the 02/03/21 Office Action the combination of Sakata in view of Ogura, further in view of Felix teaches a non-transitory storage medium storing a shared vehicle management program (Sakata [0204]) with a use history management process to manage, per model of shared vehicles, as use history of at least one parking lot, a use start point (Ogura [0062] and [0076]); a demand calculation process to calculate, based on the use history of the at least one parking lot, a demand for the shared vehicles per model of the shared vehicles (Sakata [0116] and [0071] and Felix [0069]); and a vehicle allocation management process to manage allocation of 
For the same reasons as described above regarding claim 1, claim 4 also distinguishes over Onishi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628            

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                   
June 14, 2021